Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
In the response filed 26 August 2019.
Claims 21-40 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on 11/5/2019, 12/20/2019, 4/28/2020, 10/26/2020 has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.  

Terminal Disclaimer
The terminal disclaimer filed on 29 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,395,280 and 9,489,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
34. (Currently Amended) The method of claim 32, comprising: determining, by the content selection service based on the location of the client device, a travel value for the physical establishment that indicates a spatio-temporal relationship between the location of the client device and the physical establishment of a third-party content provider.

Allowable Subject Matter
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.

The closest prior art on record, Switzer (US 2012/0066065) teaches user specific advertisement data associated with user characteristics of the user including geographic location, transactions resulting from advertisements, a correlator for matching advertisements to the user based on user specific advertisement data including data modeling and an auction engine to bid accordingly.  However, Switzer does not disclose or render obvious the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3625

/ALEXIS M CASEY/Primary Examiner, Art Unit 3625